Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. D’Amico on 7/1/2021.

The application has been amended as follows:

Please cancel claims 2 and 5.

Please replace claim 1 with the following:

1. (Currently Amended) A method of treating keratoconjunctivitis sicca comprising administering a composition comprising about 0.10% by weight cyclosporin A, and surfactants comprising an ethoxylated nonylphenol and a PEG-40 hydrogenated castor oil to an eye of a patient in need thereof, wherein the composition comprises diglycerol or polyglycerol-3 and wherein the composition is provided in a package for single use. 

Reasons for allowance

The following is an examiner’s statement of reasons for allowance:
1.	Applicants have filed terminal disclaimer to overcome the double patenting rejections.
2.	Instant amendments to claims and applicant’s arguments help overcome the rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658